DETAILED ACTION
Examiner acknowledges receipt of the reply filed 10/13/2022, in reply to the non-final office action mailed 7/22/2022.
Claims 1, 3, 4, 7, 8, 11, 12, 20, 28, and 29 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn, in part
The objection of claims 1, 3, and 11 is withdrawn in view of the amendment filed 10/13/2022.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. An action on the merits is presented herein.
A new rejection is deemed to be necessary in view of the claim scope and amendment filed 10/13/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- maintained, in part
Claims 7 and 29 remain/are objected to because of the following informalities.  This objection is maintained from the office action mailed 7/22/2022, but is amended to reflect claims filed 10/13/2022.
Claim 7 should be amended to recite “from[[:]] CKLIIF (SEQ ID NO: 2),[[;]] CRLLIF (SEQ ID NO: 3) ,[[;]]”. 
Claim 7 should further be amended to recite” sequence selected from the group consisting of”.
 Claim 29 should be amended to recite ““according to claim 1, … consisting of[[:]] ... 3-NO2-Y
Appropriate correction is required.
Response to arguments
Applicant did not fully address the claim objections presented in the non-final office action mailed 7/22/2022.  The objections to claims 7 and 29 is maintained.

Claim Rejections - 35 USC § 112- maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 12, 20, 28, and 29 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained from the office action mailed 7/22/2022, but is amended to reflect claims filed 10/13/2022.
Claim 1 is drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO: 7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof; and wherein the polypeptide is a cyclic polypeptide.
The metes and bounds of claims 1, 8, 11, 12, 20, 28, and 29 are deemed to be indefinite.  The Sequence Listing defines the amino acid sequence of SEQ ID NO:7.  Per the Sequence Listing filed 3/8/2021, SEQ ID NO:7 has the following information
    PNG
    media_image1.png
    422
    249
    media_image1.png
    Greyscale
The claims are deemed to be indefinite due to the inconsistencies of SEQ ID NO:7, per the Sequence Listing, and what is claimed in the instant claims.  The instant claims recite: X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof.  This claim language is significantly different than what is set forth in the Sequence Listing.  The skilled artisan is therefore not apprised of the metes and bounds of SEQ ID NO:7.
The sequence listing does not define positions 2 and 3-5 as including non-natural analogues.  Per the sequence listing, X is limited to R or K; Z is limited to L, I or V; and Phe is phenylalanine.  
Response to arguments
Applicant traverses the rejection at page 4 of the reply filed 10/13/2022.  Applicant asserts that the amendment overcomes the rejection.
Applicant’s amendment only address the rejection as relating to Cysteine, but does not address the rejection as relating to variable X and Z, and Phe.  
Examiner reiterates that the Sequence Listing defines the amino acid sequences associated with SEQ ID NOs.  The indefinite rejection is based on discrepancies between the Sequence listing definition of SEQ ID NO:7 and what is recited in claim 1.

Applicant is cautioned from amending the claims in a manner that would introduce new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection.
Please also refer to the related 112b rejection.
Claim 29 depends from claim 1,  which recites SEQ ID NO:7.  SEQ ID NO:7 is defined in the Sequence listing as CXZZZF in which F is Phe; and does not include any non-natural analogues (contrary to the recitation of claim 1).
Claim 29 recites various an non-natural analogues of Phe.  Claim 29 is deemed to be broader in scope than claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting- maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7, 8, 11, 12, 20, and 28 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10962549 (hereinafter “the ‘549 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a CON of the ‘549 patent.  This rejection is maintained from the office action mailed 7/22/2022.
The claims of the ‘549 patent are drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO:7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine and Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine, and wherein the polypeptide is a cyclic polypeptide.  Claims 2-4 of the ‘549 patent recite SEQ ID NOs: 2-4 which have 100% identity with instant SEQ ID NOs:2-4.  Claims 5 and 6 of the ‘549 patent recite the same claim limitations as instant claims 8 and 11.  Claims 7 and 8 of the ‘549 patent recite a pharmaceutical composition comprising the polypeptide according to claim 1, which can include a chemotherapeutic agent.  Claim 9 of the ‘549 patent is drawn to a method of inhibiting activity of HIF-1 and/or HIF-2 in vitro, wherein the method comprises contacting HIF-1 and/or HIF-2 in vitro with the polypeptide according to claim 1.
The instant claims are drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO: 7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof; C may be replaced with a moiety of sulphur; and wherein the polypeptide is a cyclic polypeptide.  Instant claims 3, 4, and 7 recite overlapping subject matter with claims 2-4 of the ‘549 patent.  Instants claims 8, 11, 12, 20, and 28 correlate with claims 5-9 of the ‘549 patent,
Accordingly, claims 1-9 of the ‘549 patent anticipate instant claims 1, 3, 4, 7, 8, 11, 12, 20, and 28.
Response to arguments
Applicant traverses the rejection at page 5 of the reply filed 10/13/2022.  Applicant states that a terminal disclaimer (TD) was filed.
However, no TD has been filed in this application.  See PAIR file wrapper.  

Relevant art 
Real et al. (J. Virol. 78:7410–7417 (2004)- previously cited) teach a strategy for antiviral peptide discovery by using lyssaviruses (rabies virus and rabies-related viruses) as models. Based on the mimicry of natural bioactive peptides, two genetically encoded combinatorial peptide libraries composed of intrinsically constrained peptides (coactamers) were designed (abstract).  Peptides emerging as interactors and functional inhibitors of the transcription-replication complex were tested for their capacity to inhibit PV infection of mammalian cells (p. 7411).
One specific peptide that was identified tested in Real et al. was compound C27 which has the amino acid sequence: CGRCLQRACCKYCRLKCRLILFVIF (table 1).  The underlined sequence correlates with a peptide of SEQ ID NO: 7 wherein X is Arg, and ZZZ is Leu-Ile-Leu. 
However, Real et al. do not teach that the peptide is in the activity towards HIF-1a, or that the peptide is cyclic. 


Conclusion
Claims 1, 3, 4, 7, 8, 11, 12, 20, 28, and 29 are pending and are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654